                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF ILLINOIS
                          EAST ST. LOUIS DIVISION

 MIGUEL HERNANDEZ,                         )
                                           )
                     Plaintiff,            )
                                           )
 vs.                                       )        Case No. 18-cv-1946-SMY-GCS
                                           )
 BC SERVICES, INC.,                        )
                                           )
                     Defendant.            )

                            MEMORANDUM & ORDER

SISON, Magistrate Judge:

       In October 2018, Plaintiff Miguel Hernandez filed suit against Defendant BC

Services, Inc. alleging violations of the Fair Debt Collection Practices Act, 15 U.S.C.

§§ 1692 et seq. (“FDCPA”) and the Illinois Consumer Fraud and Deceptive Business

Practices Act, 815 ILCS § 505/10a et seq. (“ICFA”) stemming from allegedly unlawful

debt collection practices employed by BC Services. On December 7, 2018, BC Services

moved to dismiss the complaint for failure to state a claim. (Doc. 10). In response,

Hernandez filed an amended complaint (Doc. 11) on December 18, 2018.

       On December 28, 2018, BC Services moved to strike the amended complaint,

arguing that it was improperly filed because it was filed without leave and not in

accordance with the procedures laid out in the applicable Local Rules. (Doc. 12). On

January 3, 2019, Hernandez filed both a motion for leave to file an amended

complaint (Doc. 13) and a response to the motion to strike (Doc. 14). The response

acknowledged that Plaintiff’s counsel erred by filing the amended complaint (Doc. 11)
without leave of Court and explained that the newly-filed motion for leave to file an

amended complaint (Doc. 13) complies with the applicable Local Rules.

      Defendant is correct, as Plaintiff acknowledges, that the amended complaint

was filed improperly, and the amended complaint (Doc. 11) shall be stricken.

Defendant has not responded in opposition to Plaintiff’s January 3, 2019 motion for

leave to file an amended complaint. Federal Rule of Civil Procedure 15 governs

amended complaints. A complaint may be amended as a matter of course within 21

days after serving it, or, “if the pleading is one to which a responsive pleading is

required, 21 days after service of a responsive pleading.” Fed. R. Civ. P. 15(a)(1). In

all other cases, a party may only amend its pleading with written consent of the

opposing party or with leave of Court. See Fed. R. Civ. P. 15(a)(2). Leave, however,

should be given freely when justice so requires. Here, the Court FINDS that justice

requires granting Hernandez leave to amend his complaint.

      Accordingly, Defendant BC Services, Inc.’s motion to strike the amended

complaint (Doc. 12) is GRANTED. The Clerk of Court shall strike the amended

complaint (Doc. 11). Plaintiff Miguel Hernandez’s motion for leave to file an amended

complaint (Doc. 13) is GRANTED. Hernandez shall file his amended complaint by

January 31, 2019.

      IT IS SO ORDERED.

      Dated: January 24, 2019.
                                                                      Digitally signed by Magistrate
                                                                      Judge Gilbert C. Sison
                                                                      Date: 2019.01.24 14:24:54 -06'00'
                                                     ______________________________
                                                     GILBERT C. SISON
                                                     United States Magistrate Judge
